Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an after final response with an IDS. 
The IDS was filed after the final rejection dated 3-7-22 and on 5-6-22.
The IDS recites three documents. 
The first reference is international Patent Pub. No.: WO 2006/053433 to Messier that was filed in 11-18-2015.
Messier discloses “…[a] computer-implemented method for receiving and storing measurement data from a wheel assembly, the computer-implemented method comprising: (See claim 38)
sending, by an edge node comprising a processor and a memory, [[a]] an excitation signal to one or more sensors associated with a wheel assembly, the excitation signal exciting the one or more sensors  (For instance, strain gauged based sensors need excitation, amplification, filtering, and then conversion from the analog domain to the digital domain. A capacitive fluid level sensor may require conversion either using a direct to digital converter, or by using a capacitive bridge circuit, excitation circuitry, an demodulation circuitry. Preferably, the sensors will be of an analog nature, with the exception of sensors that behave like a switch, e.g. proximity sensors.
An appropriate number and type of sensors 12 are attached to the components of the landing gear (not shown) in appropriate locations for each component to be monitored which will be described in further detail below. It will be understood that a person skilled in the art will know where particular sensors 12 should be located and how to attach them to a component of the landing gear. It will be understood that the choice of number and type of sensor 12 may vary depending on the type and number of components to be monitored. The minimum number of sensors 12 may depend on both the geometry of the landing gear, and the information desired. For example, the system may include only one sensor if a small amount of specific data is required whereas other systems will require additional sensors. The state of some components may be assessed using data from one particular sensor or from a combination of sensors.)
and causing the one or more sensors to perform measurements of brake wear or brake temperature on respective wheel assembly components; (The master landing gear database 26 may include information such as landing gear system information, i.e. built in test results for each piece of avionics, reported anomalies, brake system information, i.e. brake temperatures, pressures, wear information, tire information, i.e. tire pressure, tire wear information, tire temperatures and landing gear information, i.e. landing gear usage including loads, forces, time histories, individual part fatigue information and life consumed. Preferably the master landing gear database 26 includes at least the landing gear information.)
receiving, by the edge node, a return signal from the one or more sensors, the return signal encoded with the measurement data sensed by the one or more sensors; and(see claim 38 and where the sensor 12 can include “magnetic permeability via an excited signal to determine parameters to the landing gear and the tires and brakes)
storing the sensed measurement data on a memory storage device located on the wheel assembly, on the memory housed in the edge node, or on a remote server”.   (see claims 38-40)
	Therefore, it appears that the cited reference is a 35 U.S.C. sec. 102 reference to at least claim 1. 
	The applicant argues against the combination of Korchev with the teachings of Zabulon.  The applicant states that one reference or Korchev discloses “using detected transient instabilities in normal operation ranges to detect a failure, which would require a constant monitoring”. 
	Zabulon discloses an excitation signal to sensor associated with the wheel assembly with an excitation signal exciting the sensors.  The applicant states one would not modify Korchev with Zabulon as this would remove the advantages. 
	The office does not agree.  Korchev teaches machine learning by a training set of data.  One would merely train the model using the parameters of Zabulon in a slightly different manner via a training data to determine the failure and train the model for the excitation parameters.  A skilled machine learning engineer would not have a problem with merely inputting the training data from a periodic excitation signal as opposed to a continuous signal. The machine learning is very robust over many cycles.   
 	It would have been obvious to combine the teachings of Zabulon with the disclosure of Korcheb before the elective filing date of the present disclosure since Zabulon teaches that an aircraft brake can provide a sensor ta measure brake wear. The sensor can provide an excitation signal to a brake using an excitation source. Then by using a hall effect sensor a parameter of the brake can be observed such as a brake wear of the brakes by viewing the pattern disposed on the brakes. However, since a hall effect sensor is being used this is not subject to high temperature errors. Thus, a more robust sensor can be used that is not affected by a high temperature which can skew other sensor readings.  
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668